Exhibit 10.1

 

Name:

[·]

Number of Restricted Stock Units:

[·]

Date of Grant:

[·]

 

COMFORT SYSTEMS USA, INC.
2012 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”), is made, effective as of
the [·]th day of [·], [·] (the “Grant Date”) between Comfort Systems USA, Inc.,
a Delaware corporation (the “Company”), and [·] (the “Participant”).

 

1.             Restricted Stock Unit Award.  The Participant is hereby awarded,
pursuant to the Comfort Systems USA, Inc. 2012 Equity Incentive Plan (as amended
from time to time, the “Plan”), and subject to its terms, an award (the “Award”)
consisting of [·] Restricted Stock Units (the “Units”).  Each Unit entitles the
Participant the conditional right to receive, without payment but subject to the
conditions and limitations set forth in this Agreement and in the Plan, one
share of common stock of the Company, par value $0.01 per share (the “Shares”),
subject to adjustment pursuant to Section 10 of the Plan in respect of
transactions occurring after the date hereof. Except as otherwise defined
herein, all capitalized terms used herein have the same meaning as in the Plan.

 

2.             Vesting.

 

(a)           The Units, unless earlier terminated, shall become vested as to
one-third (1/3rd) of the total number of Units subject to the Award on each of
the first day of the first month following the first, second and third
anniversaries of the Grant Date, such that the Units shall be fully vested on
the first day of the first month following the third anniversary of the Grant
Date.  Notwithstanding the foregoing, the Units subject to the Award shall not
vest on any vesting date unless the Participant has remained continuously
employed by the Company or its subsidiaries on the applicable vesting date.

 

(b)          Notwithstanding anything to the contrary in this Section 2, if
Participant retires from the Company at a time when the sum of his or her age in
whole years and his or her years of service with the Company (as determined in a
manner consistent with the method used for purposes of determining vesting under
the Comfort Systems USA, Inc. 401(k) Plan) is at least 75, Participant shall be
deemed to satisfy the continuous employment condition set forth in
Section 2(a) and such Units shall remain eligible to vest.  Delivery of Shares
with respect to any Units which become vested hereunder shall be made on their
scheduled vesting date as set forth in Section 2(a).

 

(c)           Notwithstanding anything to the contrary in this Section 2, the
Committee may, in its sole discretion, reduce the number of Units vesting on any
date pursuant to this Award, and may cause any unvested Units under this Award
to be forfeited, based on the individual

 

--------------------------------------------------------------------------------


 

performance of the Participant as compared with specific individual goals, which
may be based on objective or nonobjective factors related to Participant’s
performance.

 

3.             Delivery of Shares.  The Company shall, as soon as practicable
upon the vesting of any portion of the Award (but in no event later than
March 15 of the year following such vesting) effect delivery of the Shares with
respect to such vested portion to the Participant (or, in the event of the
Participant’s death, to the Beneficiary).  No Shares will be issued pursuant to
this Award unless and until all legal requirements applicable to the issuance or
transfer of such Shares have been complied with to the satisfaction of the
Committee.

 

4.             Dividends; Other Rights.  The Award shall not be interpreted to
bestow upon the Participant any equity interest or ownership in the Company or
any Affiliate prior to the date on which the Company delivers Shares to the
Participant.  The Participant is not entitled to vote any Shares by reason of
the granting of this Award or to receive or be credited with any dividends
declared and payable on any Share prior to the date on which such Shares are
delivered to the Participant hereunder.  The Participant shall have the rights
of a shareholder only as to those Shares, if any, that are actually delivered
under this Award. If the Participant is party to a change-in-control agreement
with the Company, the Units shall be deemed to be “restricted stock” for
purposes of that agreement.

 

5.             Certain Tax Matters.  The Participant expressly acknowledges that
because this Award consists of an unfunded and unsecured promise by the Company
to deliver Shares in the future, subject to the terms hereof, it is not possible
to make a so-called “83(b) election” with respect to the Award.  The Participant
expressly acknowledges and agrees that the Participant’s rights hereunder,
including the right to be issued Shares upon the vesting and settlement of the
Award (or any portion thereof), are subject to the Participant’s promptly
paying, or in respect of any later requirement of withholding being liable
promptly to pay at such time as such withholdings are due, to the Company in
cash (or by such other means as may be acceptable to the Committee in its
discretion) all taxes required to be withheld, if any.  No Shares will be
required to be transferred pursuant to the vesting and settlement of the Award
(or any portion thereof) unless and until the Participant or the person then
holding the Award has remitted to the Company an amount in cash sufficient to
satisfy any federal, state, or local requirements with respect to tax
withholdings then due and has committed (and by holding this Award the
Participant shall be deemed to have committed) to pay in cash all tax
withholdings required at any later time in respect of the transfer of such
shares, or has made other arrangements satisfactory to the Committee with
respect to such taxes.  The Participant also authorizes the Company and its
subsidiaries to withhold such amounts from any amounts otherwise owed to the
Participant, but nothing in this sentence shall be construed as relieving the
Participant of any liability for satisfying his or her obligations under the
preceding provisions of this Section 5.

 

6.             Nontransferability.  The Award may not be transferred except as
expressly permitted under Section 9(f) of the Plan.

 

7.             Effect on Employment or Service Rights.  Neither the grant of
this Award, nor the delivery of Shares under this Award in accordance with the
terms of this Agreement, shall give the Participant any right to be retained in
the employ or service of the Company or its Affiliates,

 

2

--------------------------------------------------------------------------------


 

affect the right of the Company or its Affiliates to discharge or discipline
such Participant at any time, or affect any right of such Participant to
terminate his or her Employment at any time.

 

8.             Amendments.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing.

 

9.             Non-Competition; Non-Solicitation. The Participant will not,
during the period of employment by or with the Company or any of its
subsidiaries, and for a period of twelve (12) months immediately following the
termination of his or her employment with the Company and its subsidiaries, for
any reason whatsoever, directly or indirectly, on his or her own behalf or on
behalf of or in conjunction with any other person, company, partnership,
corporation or business of whatever nature:

 

(a) engage, as an officer, director, shareholder, owner, partner, joint
venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, or make
guarantee loans or invest, in or for any business engaged in the business of
mechanical contracting services, including heating, ventilation and air
conditioning, plumbing, fire protection, piping and electrical and related
services (“Services”) in competition with the Company or any of its affiliates
within seventy-five (75) miles of where the Company or any affiliated operation
or subsidiary conducts business if within the preceding two (2) years the
undersigned has had responsibility for, or material input or participation in,
the management or operation of such other operation or subsidiary;

 

(b) call upon any person who is, at that time, an employee of the Company or any
of its affiliates in a technical, managerial or sales capacity for the purpose
or with the intent of enticing such employee away from or out of the employ of
the Company or any affiliate;

 

(c) call upon any person or entity which is at that time, or which has been
within two (2) years prior to that time, a customer of the Company or any
affiliate for the purpose of soliciting or selling Services; or

 

(d) call upon any prospective acquisition candidate, on the undersigned’s own
behalf or on behalf of any competitor, which acquisition candidate either was
called upon by the undersigned on behalf of the Company or any affiliate or was
the subject of an acquisition analysis made by the undersigned on behalf of the
Company or any affiliate for the purpose of acquiring such acquisition
candidate.

 

(e) Notwithstanding the above, the foregoing agreements and covenants set forth
in this Section 9 shall not be deemed to prohibit the undersigned from acquiring
as an investment not more than one percent (1%) of the capital stock of a
competing business whose stock is traded on a national securities exchange or on
an over-the-counter or similar market.  It is specifically agreed that the
period during which the agreements and covenants of the undersigned made in this
Section 9 shall be effective shall be computed by excluding from such
computation any time during which the undersigned is in violation of any
provision of this Section 9.

 

(f) If the Company determines that the undersigned is not in compliance with the
agreements and covenants set forth in this Section 9 above, and such
non-compliance has not been authorized in advance in a specific written waiver
from the Company, the Committee may,

 

3

--------------------------------------------------------------------------------


 

without limiting other remedies that may be available to the Company, cause all
or any portion of the Award to be forfeited, whether or not previously vested,
and may require the undersigned to remit or deliver to the Company the amount of
any consideration received by the undersigned upon the sale of any Shares
delivered under the Award.  The undersigned acknowledges and agrees that the
calculation of damages from a breach of the foregoing agreements and covenants
would be difficult to calculate accurately and that the remedies provided for
herein are reasonable and not a penalty.  The undersigned further agrees not to
challenge the reasonableness of this provision even if the Company rescinds or
withholds the delivery of Shares hereunder or withholds any amount otherwise
payable to the undersigned as an offset to effectuate the foregoing.

 

10.         Governing Law.  This Agreement and all claims or disputes arising
out of or based upon this Agreement or relating to the subject matter hereof
will be governed by and construed in accordance with the domestic substantive
laws of the State of Delaware without giving effect to any choice or conflict of
laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction.

 

11.          General.  For purposes of this Award and any determinations to be
made by the Committee hereunder, the determinations by the Committee shall be
binding upon the Participant and any transferee.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

By acceptance of the Award, the undersigned agrees to be subject to the terms of
the Plan.  The Participant further acknowledges and agrees that (i) the
signature to this Agreement on behalf of the Company is an electronic signature
that will be treated as an original signature for all purposes hereunder and
(ii) such electronic signature will be binding against the Company and will
create a legally binding agreement when this Agreement is countersigned by the
Participant.

 

Executed as of the        day of [·], [·].

 

 

Company:

COMFORT SYSTEMS USA, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Participant:

 

 

Name:

 

 

 

Address:

 

[Signature Page to Restricted Stock Unit Agreement]

 

--------------------------------------------------------------------------------